Law Offices of Agre & St. John
Christopher St. John, Esquire
1D#0322022002

4 Kings Highway East

Haddonfield, NJ 08033

(856) 428-7797 / (856) 428-8779 fax
attyapre(@gmail.com

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY
TRENTON VICINAGE

 

UNITED STATES OF AMERICA

Plaintiff CRIM.NO.: 19- 804(AET) -/0
VS.
NATHANIAL McCOY, etal | CONSENT ORDER

Defendant(s)

 

 

 

 

THIS MATTER, having been opened to the Court by Christopher St. John, Esquire,
attorney for Defendant Nathanial McCoy, requesting an Order modifying the conditions of
his release from home incarceration with location monitoring to home detention,

IT IS on this (rs of Nad 2020;

ORDERED that the conditions of Defendant, Nathanial McCoy’s, release are

modified to home detention. KE ae Ios

Hon. Anne E. Thompson /
United States District Judge
Consented to by:

Rey Mateo, AURA
OP XT

Christopher St. Joh, Esadire

 

 
